DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed October 14, 2022 have been entered. Claims 178-181,183,185-186, 189-192, 197-199 and 201-204 are currently pending. Claims 178, 183, 190, and 198 have been amended. Claims 187-188 and 193-195 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C 103 rejection have been considered but are not persuasive. The claims have been amended; however, the same prior is being applied therefore the augments relevant to the currently applied art are discussed below. 

 The note remains to make sure it is clear that the surface enhancing properties of ozone are known. 

Secondly, Applicant argues Medozons-BM teaches against inhalation and therefor a facial application in non-obvious. The Examiner does not dispute that Medozons-BM teaches against inhalation; however, the examiner disagrees that this makes a facial application via using a facemask non-obvious As noted in the office action Medozons-BS teaches cosmetics uses and cosmetics are typically applied to face/ head thereby providing a logical/ obvious extension /application use to the face. Furthermore, take a hairdryer for example, one can apply or direct the heat to the head and face area without inhaling the warm air- direction of the application is key. The sealing member of Medozons-BM makes the facial application more obvious as there is an additional barrier to prevent inhalation- it supports rather than detracts from Medozons-BM teaching that the inhalation of ozone is unadvised. While Nakamura does not teach using ozone, it teaches a gas delivery for cosmetic benefits thereby being in a related field and ozone is indisputably a gas. 

Third and finally, regarding the remarks about Yu about being drawn to a breathable gas, Yu [0004] notes such as breathable gas this does not preclude another gas and still supports a reason to provide an exhalation tube to prevent a dilution of the gas within the sealed chamber caused by exhalation. While applicant claims this dilution will not negatively affect the ozone concentration due to the short time they do not provide additional evidence. Furthermore, because the duration is so short a single exhalation will likely have a greater effect on the concentration. Additionally, claim 178 seems to go against the statement of the user simply holding their breath to avoid breathing in the ozone as the claim supports breathing from the tube. Since the short application time is noted the Examiner will reiterate, the applicant has not proven the criticality of the range by the use of the word “maybe” which injects the possibility of a longer or shorter run time. 

A note regarding Ozone’s properties
As discussed in the interview applicant was not sure if Ozone would exhibit the same known surface enhancing properties on living tissue. However, Per MPEP 2112.02 II:
 “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using.  “In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.)”

In this case the applicant merely appears to be finding a new use that is the result of a known composition making novel discovery of Ozone’s surface enhancing property in living tissue unpatentable since the increase in surface energy is anticipated. Unless, applicant can provide data or a statement that indicates that ozone only increases the surface energy of a living tissue under a specific concentration and or a set duration. 
It would follow that if the same concentration of ozone is applied then the surface energy will increase as claimed.
	
 Below is some research to address a few points:
 Time of exposure: as evidenced by the following peer reviewed articles: 
-Velio Bocci, Is it true that ozone is always toxic? The end of a dogma,Toxicology and Applied Pharmacology, Volume 216, Issue 3,2006,Pages 493-504,ISSN 0041-008X, https://doi.org/10.1016/j.taap.2006.06.009.(https://www.sciencedirect.com/science/article/pii/S0041008X06002195)
- Gupta, G., & Mansi, B. (2012). Ozone therapy in periodontics. Journal of Medicine and Life, 5(1), 59-67. Retrieved from https://www.proquest.com/scholarly-journals/ozone-therapy-periodontics/docview/1002683460/se-2?accountid=14753
It is clear based on the above articles that ozone has a negative effect on living tissue over longer period of time depending on concentration. Ozone administration to particular areas (not inhalation or eyes) can be beneficial over shorter periods with respect to wound healing, immune stimulation, antimicrobial effect, antihypoxic effects, biosynthetic effects. The surface energy is not mentioned; however, time is. A carefully applied does can activate many different reaction pathways rapidly because of reactions that follow after the unstable O3 splits and forms different bonds depending on what molecules are present and affinity in the surrounding area. Consequently, the O3 is only briefly present as its splits and rapidly forms new bond resulting in changing the surface bonding pattern of the site which will affect the available surface energy.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 204 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears claim 204 has been fully incorporated into the claim 178 from which it depends; therefore, making it redundant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 183, 185-186, 189, 190-192, and 197-198 are rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozons-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) in view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva) and in further view of Nakamura US 2012/0004599 A1.

Regarding claim 183, Medozons-BM discloses, a device (Medozons-BM figure on page 1) for increasing surface energy of a body tissue (Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone. This list is not specially directed to living-tissues nor does it preclude them. This list indicates that the ability of ozone to increase surface energy is known in carbon-based compounds based on applicant’s own admission. Most living tissues contain carbon. The references provided above in “A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction. Applicant appears to be stating that Ozone will inherently increase the surface energy), the device comprising: 
-a gas generator configured to generate ozone at a rate of 0.05-10g/h (Medozons-BM page 2 principle of ozone generation indicating the ozone in generated or formed and therefore a generator is present and Medozons-BS page 3, the output times flow rate adjusting for units provides a max rate of 0.6g/hour: using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields  rate of 0.01g/L * 60L/hr = 0.6g/hr). 
-a gas chamber configured to provide exposure of the body tissue to the generated ozone (Medozons-BM page 4 notes an accessory package and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone),
-a conduit coupled to the gas generator and the gas chamber (Chamber page 3 discloses various shaped chamber attachments that are connected to the ozone generator via tubing in order to deliver the Ozone), 
- a controller that is configure to deactivate the gas generator after a duration between 10 and 35 second (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes there by meeting the claimed range)
 -wherein the gas generator, the gas chamber, and the conduit form a substantially sealed pathway for the ozone during use of the device on a body tissue to inhibit the ozone from exiting the device (Medozons-BM page 3 and Chamber page 3 discuss the sealed pathway to prevent unintentional escapes of Ozone in order to prevent inhalation), a concentration of the ozone in the gas chamber is capable of increasing surface energy of the body tissue (Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone. This list is not specially directed to living-tissues nor does it preclude them. This list indicates that the ability of ozone to increase surface energy is known in carbon based compounds based on applicant’s own admission. Most living tissues contain carbon. The references provided above in “A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction. Applicant appears to stating that Ozone will inherently increase the surface energy).

Medozons-BM fails to teach that the ozone is generated from the air and the gas chamber comprises a face mask comprising a sealing membrane extending around a perimeter of the face mask so that during use of the device on a body tissue of a user's body part, the sealing membrane extending around the perimeter of the user interface and the user's body part form a seal, the gas chamber.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches using a regular air pump and pumping in outside air into the system to create ozone [0018].
It would have been obvious to one or ordinary skill in the art before the effective filling date to have use regular air as taught by Leyva in the device of Medozons-BM as regular air is free and medical Oxygen is only recommend by Medozons-BM. Medical oxygen must be created and processed and therefore not readily available or free. Additionally, Medozons-BM is equipped with a filter to insure a non-contaminated end product (page 3) thus further supporting the use of alternative air supply.

Medozons-BS and Leyva fail to teach a facemask though Medozons-BS discloses a variety of chamber shapes (chamber page 2) chambers that have a sealing membrane around the perimeter of the chamber in order to prevent ozone escape into the environment (Chamber page 3 discloses a sealing cuff and rubber bandage to form a seal to prevent the escape of ozone into the environment). Since the ozone generator can be used for cosmetology and dermatology (chamber page 1) a facial shaped chamber would be logical however care to prevent inhalation of ozone would be required as (Medozons-BS page 3 teaches against inhalation of ozone) so a full mask without a means for preventing inhalation would be inappropriate; however, a face mask does not need to cover the entire face.
Nakamura teaches a facemask (figure 10) that is able to deliver a gas to the user there by solving a similar problem as Medozons-BM (ie the delivery of a gas to a specific body part) Nakamura teaches the gas can be delivered to the users face in order to provide health benefits (abstract and [0003]). While the delivered gas is not the same, Nakamura shows using a facemask to deliver gas is known in the art. Medozons-BM teaches away from inhalation of the gas; however, Nalamura has a half mask or full mask with a nasal and mouth opening.
It would have been obvious to one of ordinary skill in the art to have used a face mask with openings as disclosed by Nakamura to prevent inhalation injury while delivering Ozone gas as disclosed by Medozons-BM since both Nakamura and Medozons-BM teach gas delivery to a specific body part that needs treatment. Additionally, Medozons-BM teaches several specific body specific attachments. 

Regarding claim 185, Medozons-BM discloses a second conduit (or discharge line) the ozone is sent to a separate filter unit following application (Medozons-BM page 3)
Medozons-BM fails to teach a second conduit coupled to the gas generator and the gas chamber, the second conduit configured to recirculate remaining ozone from the gas chamber to the gas generator, wherein the substantially sealed pathway includes the second conduit.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches an ozone generator (held with in a first receptacle 305) with a distribution line (340, or first conduit) that connects to a medical device (350) which has a second conduit (315) leading back to the gas tight compartment (335) which allows for the ozone to be cleaned and released though an exhaust port ([0023-0024]). Leyva later disclose the Ozone in the gas tight compartment can be reused or cleaned and released to the environment ([0025] lines 20-27 in particular). Leyva also teaches a blower/ pump for moving the gas through the system ([0020]).
It would have been obvious to one or ordinary skill in the art before the effective filling date to have added in a holding container and reused the ozone thereby creating a closed system as taught by Leyva in order to allow for the ozone to be reused rather than scrubbed clean and new ozone made as this would reduce the power demands resulting from continuously creating and cleaning of the ozone as Medozons-BM system is open. Additionally, the use of a pump as explicitly taught by Leyva would have been obvious in order to move the gas through the system.

Regarding claim 186, Medozons-BM fails to disclose the device further comprising a filter configured to absorb the remaining ozone when the device is not in use.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches a filter to breakdown the ozone to prevent release into the air [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing to have used a filter as taught by Layva instead of the ozone destroyer as taught by Medozons-BM page 3) as both are used to neutralize the Ozone making the released air safe to go back into the environment.

Regarding claim 190, Medozons-BM discloses, a device (Medozons-BM figure on page 1) for increasing surface energy of a body tissue (Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone. This list is not specially directed to living-tissues nor does it preclude them. This list indicates that the ability of ozone to increase surface energy is known in carbon based compounds based on applicant’s own admission. Most living tissues contain carbon. The references provided above in “A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction. Applicant appears to stating that Ozone will inherently increase the surface energy), the device comprising: 
-a gas generator (Medozons-BM page 2 principle of ozone generation indicating the ozone in generated or formed and therefore a generator is present) configured to generate a surface energy enhancing fluid at a rate of 0.05-10g/h (Medozons-BS page 3, the output times flow rate adjusting for units provides a max rate of 0.6g/hour: using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields  rate of 0.01g/L * 60L/hr = 0.6g/hr).
- a housing enclosing the gas generator (see figure 1 on page 1 of Medozons-BM which shows the generator (not visible) within a housing complete with operator controls)
-a tissue-interface attachment configured to provide exposure of the body tissue to the generated ozone (Medozons-BM page 4 notes an accessory package and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone),
- a controller that is configure to deactivate the gas generator after a duration between 10 and 35 second (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes there by meeting the claimed range),
wherein the surface enhancing fluid is capable of increasing surface energy of the body tissue (Applicant clearly provides a long list of known adhesion promoters or surface energy fluid enhancers in applicant’s specification [0084] which includes Ozone. This list is not specially directed to living-tissues nor does it preclude them. This list indicates that the ability of ozone to increase surface energy is known in carbon based compounds based on applicant’s own admission. Most living tissues contain carbon. The references provided above in “A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction. Applicant appears to be stating that Ozone will inherently increase the surface energy).
Medozons-BM fails to teach that the ozone is generated from the air and the gas chamber comprises a face mask comprising a sealing membrane extending around a perimeter of the face mask so that during use of the device on a body tissue of a user's body part, the sealing membrane extending around the perimeter of the user interface and the user's body part form a seal, the gas chamber.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches using a regular air pump and pumping in outside air into the system to create ozone [0018].
It would have been obvious to one or ordinary skill in the art before the effective filling date to have use regular air as taught by Leyva in the device of Medozons-BM as regular air is free and medical Oxygen is only recommend by Medozons-BM. Medical oxygen must be created and processed and therefore not readily available or free. Additionally, Medozons-BM is equipped with a filter to insure a non-contaminated end product (page 3) thus further supporting the use of alternative air supply.

Medozons-BS and Leyva fail to teach a facemask though Medozons-BS discloses a variety of chamber shapes (chamber page 2) chambers that have a sealing membrane around the perimeter of the chamber in order to prevent ozone escape into the environment (Chamber page 3 discloses a sealing cuff and rubber bandage to form a seal to prevent the escape of ozone into the environment). Since the ozone generator can be used for cosmetology and dermatology (chamber page 1) a facial shaped chamber would be logical however care to prevent inhalation of ozone would be required as (Medozons-BS page 3 teaches against inhalation of ozone) so a full mask without a means for preventing inhalation would be inappropriate; however, a face mask does not need to cover the entire face.
Nakamura teaches a facemask (figure 10) that is able to deliver a gas to the user there by solving a similar problem as Medozons-BM (ie the delivery of a gas to a specific body part) Nakamura teaches the gas can be delivered to the users face in order to provide health benefits (abstract and [0003]). While the delivered gas is not the same, Nakamura shows using a facemask to deliver gas is known in the art. Medozons-BM teaches away from inhalation of the gas; however, Nalamura has a half mask or full mask with a nasal and mouth opening.
It would have been obvious to one of ordinary skill in the art to have used a face mask with openings as disclosed by Nakamura to prevent inhalation injury while delivering Ozone gas as disclosed by Medozons-BM since both Nakamura and Medozons-BM teach gas delivery to a specific body part that needs treatment. Additionally, Medozons-BM teaches several specific body specific attachments. 

Regarding claim 189 and 197, Medozons-BM allows for the generator to output 0.2 to 0.8 g/hour of ozone (Medozons-BS page 3, the output times flow rate adjusting for units provides a max rate of 0.6g/hour: using the upper output range of the concentration 10000mcg/L = 0.01 g/L and using the flow rate of 1L/min = 60L/hr yields a rate of 0.01g/L * 60L/hr = 0.6g/hr). 

Regarding claim 191, Medozons-BM discloses a delivery conduit coupled to the gas generator and the tissue interface (Chamber page 3 discloses various shaped chamber attachments that are connected to the ozone generator via tubing in order to deliver the Ozone), wherein the gas generator, the tissue interface, and the delivery conduit are configured to deliver the surface enhancing fluid (Medozons-BM page 3 and Chamber page 3 discuss the sealed pathway to prevent unintentional escape of Ozone in order to prevent inhalation).

Regarding claim 192, Medozons-BS fails to teach a recirculation conduit coupled to the gas generator and the tissue interface, the recirculation conduit configured to recirculate remaining ozone from the tissue interface to the gas generator.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BS. Leyva teaches an ozone generator (held with in a first receptacle 305) with a distribution line (340, or first conduit) that connects to a medical device (350) the  which has a second conduit (315) leading back to the gas tight compartment (335) which allows for the ozone to be cleaned and released though an exhaust port ([0023-0024]). Leyva later disclose the Ozone in the gas tight compartment can be reused or cleaned and released to the environment ([0025] lines 20-27 in particular). Leyva also teaches a blower/ pump for moving the gas through the system ([0020]).
It would have been obvious to one or ordinary skill in the art before the effective filling date to have added in a holding container and reused the ozone thereby creating a closed system as taught by Leyva in order to allow for the ozone to be reused rather than scrubbed clean and new ozone made as this would reduce the power demands resulting from continuously creating and cleaning of the ozone as Medozons-BS system is open. Additionally the use of a pump as explicitly taught by Leyva would have been obvious in order to move the gas through the system.

Regarding claim 198, Medozons-BS fails to teach a facemask though Medozons-BS discloses a variety of chamber shapes (chamber page 2). Since the ozone generator can be used for cosmetology and dermatology (chamber page 1) a facial shaped chamber would be logical however care to prevent inhalation of ozone would be required as (Medozons-BS page 3 teaches against inhalation of ozone) so a full mask would be inappropriate however a face mask does not need to cover the entire face.
Nakamura teaches a facemask (figure 10) that is able to deliver a gas to the user there by solving a similar problem as Medozons-BM (ie the delivery of a gas to a specific body part) Nakamura teaches the gas can be delivered to the users face in order to provide health benefits (abstract and [0003]). While the delivered gas is not the same, Nakamura shows using a facemask to deliver gas is known in the art. Medozons-BM teaches away from inhalation of the gas; however, Nalamura has a half mask or full mask with a nasal and mouth opening.
It would have been obvious to one of ordinary skill in the art to have used a face mask with openings as disclosed by Nakamura to prevent inhalation injury while deliverying Ozone gas as disclosed by Medozons-BM since both Nakamura and Medozons-BM teach gas delivery to a specific body part that needs treatment. Additionally, Medozons-BM teaches several specific body specific attachments. 


Claim 199 is rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozons-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) in view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva) and Nakamura US 2012/0004599 A1, and in further view of Olson US 5258165.

Regarding claim 199, Medozons-BM discloses the ozone is generated using an electrical synthesis (Medozons-BM page 2) not an electrical current. Medozons-BM fails to teach that the ozone is generated from the air.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches using a regular air pump and pumping in outside air into the system to create ozone [0018].
It would have been obvious to one or ordinary skill in the art before the effective filling date to have use regular air as taught by Leyva in the device of Medozons-BM has regular air is free while medical Oxygen as recommend by Medozone-BM must be created and processed and therefore not readily available or free.
Medozons-BM and Leyva fail to teach the ozone is produced using an electrical current.
Olson teaches an ozone generator there by solving the same problem as Medozons-BM. Olson teaches it is known to create ozone at the time of use by using air and an electrical current to create ozone (Col. 1 lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing to date to have used any known process to create ozone such as the use of an electrical current as taught by Olson instead of using electrical synthesis as disclosed by Medozons-BM.

Claims 178- 181 and 204 are rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozon-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) ) in view of Nakamura US 2012/0004599 A1 and Yu US 2006/0054168 A1 in further view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva).

Regarding claim 178, Medozons-BM discloses, a device (Medozons-BM figure on page 1) for increasing surface energy of a body tissue (see above in the arguments for a detailed explanation for why this is an inherent property), the device comprising: 
-a gas generator to generate ozone at a rate of 0.05-10g/h (Medozons-BM page 2 principle of ozone generation indicating the ozone in generated or formed and therefore a generator is present and Medozons-BS page 3, the output times flow rate adjusting for units provides a max rate of 0.6g/hour: using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields  rate of 0.01g/L * 60L/hr = 0.6g/hr). 
-a gas chamber configured to provide exposure of the body tissue to the generated ozone (Medozons-BM page 4 notes an accessory package and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone),
-a conduit coupled to the gas generator and the gas chamber (Chamber page 3 discloses various shaped chamber attachments that are connected to the ozone generator via tubing in order to deliver the Ozone and figure 1 on page 3 continued on page 4), 
- a controller that is configure to deactivate the gas generator after a duration between 10 and 35 second (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes there by meeting the claimed range)
 -wherein the gas generator, the gas chamber, and the conduit form a substantially sealed pathway for the ozone during use of the device on a body tissue to inhibit the ozone from exiting the device (Medozons-BM page 3 and Chamber page 3 discuss the sealed pathway to prevent unintentional escape of Ozone in order to prevent inhalation), a concentration of the ozone in the gas chamber is capable of increasing surface energy of the body tissue (see above in the arguments for a detailed explanation for why this is an inherent property).
Medozons-BS fails to teach a facemask though Medozons-BS discloses a variety of chamber shapes (chamber page 2) chambers that have a sealing membrane around the perimeter of the chamber in order to prevent ozone escape into the environment (Chamber page 3 discloses a sealing cuff and rubber bandage to form a seal to prevent the escape of ozone into the environment). Since the ozone generator can be used for cosmetology and dermatology (chamber page 1) a facial shaped chamber would be logical however care to prevent inhalation of ozone would be required as (Medozons-BS page 3 teaches against inhalation of ozone) so a full mask without a means for preventing inhalation would be inappropriate.
Nakamura teaches a facemask (figure 10) that is able to deliver a gas to the user there by solving a similar problem as Medozons-BM (ie the delivery of a gas to a specific body part) Nakamura teaches the gas can be delivered to the users face in order to provide health benefits (abstract and [0003]). While the delivered gas is not the same, Nakamura shows using a facemask to deliver gas is known in the art. Medozons-BM teaches away from inhalation of the gas; however, Nalamura has a full mask with a nasal and mouth opening.
It would have been obvious to one of ordinary skill in the art to have used a face mask with openings as disclosed by Nakamura to prevent inhalation injury while delivering Ozone gas as disclosed by Medozons-BM since both Nakamura and Medozons-BM teach gas delivery to a specific body part that needs treatment. Additionally, Medozons-BM teaches several specific body specific attachments. 
Medozons-BM and Nakamura fail to teach a tube extending across the opening (of the mask) and sealing the opening, wherein during use of the device, the user can use the user's mouth to breathe through the tube.
Yu teaches a face mask for delivering a gas (abstract) thereby being in the same field of endeavor as Medozons-BM and Nakamura. Yu teaches the mask has an outer seal to conform to the users face [0012] and a vent (or tube 300, figure 1, [0014]) that extends to the users mouth for breathing proposes. Yu teaches that exhaling into the mask will dilute the concentration of the drug within the mask [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added the tube of Yu to prevent exhalation into mask thereby diluting the drug/ ozone concentration within the mask.
Medozons-BM, Nakamura, and Yu fail to teach a blower and the second conduit configured to recirculate remaining ozone from the gas chamber to the gas generator, wherein, during use of the device on the body tissue of the user's head; the gas generator, the gas chamber, the first conduit, and the second conduit form a substantially sealed pathway for the ozone to inhibit the ozone from exiting the device or that the ozone is generated from the air.
Medozons-BM teaches the ozone is sent to a separate filter unit following application (Medozons-BM page 3)
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches an ozone generator (held with in a first receptacle 305) with a distribution line (340, or first conduit) that connects to a medical device (350) the which has a second conduit (315) leading back to the gas tight compartment (335) which allows for the ozone to be cleaned and released though an exhaust port ([0023-0024]). Leyva later disclose the Ozone in the gas tight compartment can be reused or cleaned and released to the environment ([0025] lines 20-27 in particular). Leyva also teaches a blower/ pump for moving the gas through the system ([0020]). Leyva teaches using a regular air pump and pumping in outside air into the system to create ozone [0018].
It would have been obvious to one or ordinary skill in the art before the effective filling date to have added in a holding container and reused the ozone thereby creating a closed system as taught by Leyva in order to allow for the ozone to be reused rather than scrubbed clean and new ozone made as this would reduce the power demands resulting from continuously creating and cleaning of the ozone as Medozons-BM system is open. Additionally the use of a pump as explicitly taught by Leyva would have been obvious in order to move the gas through the system.

Regarding claim 179, Medozons-BM allows for the adjustment in the concentration of ozone and is able to provide a rate of ozone generation with the range disclosed by the specification that allows for the Ozone to increase the surface energy 10-20mN/m (Medozons-BM page 3, the output times flow rate adjusting for units provides a max output of 0.6g/hour : using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields  rate of 0.01g/L * 60L/hr = 0.6g/hr and the specification notes 0.2 to 0.8 g/hour with achieve the claimed surface energy increase). 

Regarding claim 180, Medozons-BM fails to disclose wherein the concentration of the ozone in the gas chamber is configured to increase after every circulation of the ozone through the second conduit. 
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches an ozone generator (held with in a first receptacle 305) with a distribution line (340, or first conduit) that connects to a medical device (350) the which has a second conduit (315) leading back to the gas tight compartment (335) which allows for the ozone to be cleaned and released though an exhaust port ([0023-0024]). Leyva later disclose the Ozone in the gas tight compartment can be reused or cleaned and released to the environment ([0025] lines 20-27 in particular). Since Leyva allow the ability to reuse the ozone with a closed system it would also be configured to increase the ozone concentration with each circulation to the medical device since all the structural elements required for operation are present.
It would have been obvious to one or ordinary skill in the art before the effective filling date to have reused the ozone in a closed system as taught by Leyva in order to increase the concentration of the ozone rather than simply creating more new ozone at a faster rate to increase the concentration as this would reduce the power demands resulting from continuously creating and cleaning of the ozone as Medozons-BM’s system is open.

Regarding claim 181, Medozons-BM fails to disclose the device further comprising a filter configured to absorb the remaining ozone when the device is not in use.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches a filter to breakdown the ozone to prevent release into the air [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing to have used a filter as taught by Layva instead of the ozone destroyer as taught by Medozons-BM page 3) as both are used to neutralize the Ozone making the released air safe to go back into the environment.

	Regarding claim 204, Medozons-BM fails to teach the full facemask; however as explained above in 178 Nakamura teaches both a full facemask there by meeting the claim.

Claim 201 is rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozon-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) ) in view of Nakamura US 2012/0004599 A1 and Yu US 2006/0054168 A1 and Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva) and in further view of LI ZHENGYUAN CN 2484300 Y.
Regarding claims 201, Medozone-BM and Leyva fail to teach a generating rate of Ozone at a rate of 10g/h.
LI ZHENGYUAN teaches an ozone generator that has medical applications [0002] that is able to generate a rate of Ozone (see above detailing ozone is a surface energy enhancing fluid) from 600mg/h to 10g/h [0003]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a more powerful ozone generator as taught by LI ZHENGYUAN (ie one able to achieve a higher rate) depending on the user’s needs (ie some user’s need a higher rate of ozone than others). The use of Ozone is known and ozone generators able to handle the higher rate are known.

Claims 202 and 203 are rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozons-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) in view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva) and Nakamura US 2012/0004599 A1, and in further view of LI ZHENGYUAN CN 2484300 Y.

Regarding claims 202, Medozone-BM and Leyva fail to teach a generating rate of Ozone at a rate of 10g/h.
Regarding claim 203, Medozone-BM and Leyva fail to teach a generating rate of surface energy enhancing fluid at a rate of 10g/h.

Regarding claim 202-203:
LI ZHENGYUAN teaches an ozone generator that has medical applications [0002] that is able to generate a rate of Ozone (see above detailing ozone is a surface energy enhancing fluid) from 600mg/h to 10g/h [0003]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a more powerful ozone generator as taught by LI ZHENGYUAN (ie one able to achieve a higher rate) depending on the user’s needs (ie some user’s need a higher rate of ozone than others). The use of Ozone is known and ozone generators able to handle the higher rate are known.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781